DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a ring member coupled to said ring groove that contacts said internal shoulder of said head rings”, this renders the claim indefinite since the claim previously recites “a head ring” therefore it is unclear if the limitation is intending to set forth a plurality of head rings or if the limitation is referring to the previously set forth single head ring. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1.	Claims 8 and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9 and 15 of prior U.S. Patent No. 11,267,036. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 11,267,036. 
In reference to claim 7, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 7 are to be found in claim 9. The difference between claim 7 of the application and claim 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 9 of the patent is in effect a species of the generic invention of claim 7. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)]. Since claim 7 is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9.
In reference to claim 9, all the claimed elements of claim 9 are to be found in claim 10 of the patent. 
In reference to claim 10, all the claimed elements of claim 10 are to be found in claim 11 of the patent.
In reference to claim 11, all the claimed elements of claim 11 are to be found in claim 11 of the patent.
In reference to claim 12, all the claimed elements of claim 13 are to be found in claim 13 of the patent.
In reference to claim 13, all the claimed elements of claim 13 are to be found in claim 14 of the patent.
In reference to claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 14 are to be found in claim 15. The difference between claim 14 of the application and claim 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 15 of the patent is in effect a species of the generic invention of claim 14. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)]. Since claim 14 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15.
In reference to claim 16, all the claimed elements of claim 16 are to be found in claim 16 of the patent.
In reference to claim 17, all the claimed elements of claim 17 are to be found in claim 17 of the patent.
In reference to claim 18, all the claimed elements of claim 18 are to be found in claim 18 of the patent.
In reference to claim 19, all the claimed elements of claim 19 are to be found in claim 19 of the patent.
In reference to claim 20, all the claimed elements of claim 20 are to be found in claim 20 of the patent.
Allowable Subject Matter
The prior art neither anticipates nor renders obvious a generally cylindrical guide pin body with an outer end portion, the outer end portion having an outer end surface with a ring groove or a cap insert and a head ring with a central aperture that surrounds at least a portion of the cap insert in combination with the rest of the claimed limitations set forth in claim 1.
US 2016/0129493 to Breen et al discloses a stock ejector assembly having a cylindrical guide pin body (4) having a retainer groove (groove under element 85), a head ring (8) that partially surrounds a cap insert (12), a retainer (10) [see figures 3, 5 & 6].
US 2015/0306654 to Breen et al discloses a stock ejector assembly having a cylindrical guide pin body (66) with an outer end portion having a ring groove (indentation under element 60), a head ring (6) with a central aperture and an internal shoulder (26), a ring member (50) coupled to the ring groove, a base (40) and a spring member (32) [see figures 2 & 4]. 
The prior art neither alone nor in combination anticipates nor renders obvious the clamed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify US 2016/0129493 to having a ring groove and ring member would destroy the workability of the reference since it would prevent the outer ends of the stock ejector to flare, and to modify US 2016/0306654 to include a cap insert would require hindsight.
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725